
	

113 HR 1989 IH: To require the Forest Service to accommodate, to the extent consistent with the management objectives and limitations applicable to the National Forest System lands at issue, individuals with mobility disabilities who need to use a power-driven mobility device for reasonable access to such lands.
U.S. House of Representatives
2013-05-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1989
		IN THE HOUSE OF REPRESENTATIVES
		
			May 15, 2013
			Mr. Alexander
			 introduced the following bill; which was referred to the
			 Committee on Agriculture,
			 and in addition to the Committee on Natural Resources, for a period to be
			 subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To require the Forest Service to accommodate, to the
		  extent consistent with the management objectives and limitations applicable to
		  the National Forest System lands at issue, individuals with mobility
		  disabilities who need to use a power-driven mobility device for reasonable
		  access to such lands.
	
	
		1.Accommodation of access needs
			 of individuals with mobility disabilities under Forest Service Travel
			 Management Rule
			(a)Consideration of
			 access needs of individuals with mobility disabilitiesThe Secretary of Agriculture, acting
			 through the Chief of the Forest Service, shall require Forest Service
			 personnel, in implementing off-road vehicle management under the Forest Service
			 Travel Management Rule, to endeavor to accommodate, to the extent consistent
			 with the management objectives and limitations applicable to the National
			 Forest System lands at issue, individuals with mobility disabilities who would
			 need to use a power-driven mobility device for reasonable access to such
			 lands.
			(b)Response to
			 requests for accessIf, after
			 receiving a request by or on behalf of an individual with mobility disabilities
			 for permission to use a power-driven mobility device to access specific
			 National Forest System lands, Forest Service personnel determine that use of
			 such a power-driven mobility device is not appropriate given the management
			 objectives and limitations applicable to the National Forest System lands at
			 issue, the Forest Service personnel shall provide the individual with a written
			 response containing an explanation of the reasons for the determination.
			
